      Case 4:20-cv-00283-O Document 40 Filed 03/23/21                 Page 1 of 2 PageID 495



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 JOHN KELLEY et al.,                            §
                                                §
          Plaintiffs,                           §
                                                §
 v.                                             §         Civil Action No. 4:20-cv-00283-O
                                                §
 XAVIER BECERRA et al.,                         §
                                                §
          Defendants.                           §


                                    SCHEDULING ORDER

         Before the Court is the parties’ Joint Report Regarding Contents of Scheduling Order

(ECF No. 39), filed March 22, 2021. Having considered the parties’ proposed dates for litigation

in this case, the Court ORDERS the following deadlines:

  Initial Expert Designation, Report, and
  Disclosures                                       May 1, 2021

  Responsive Expert Designation, Report, and
                                                    June 1, 2021
  Disclosures
  Joinder of Parties; Amendment of Pleadings;
                                                    July 1, 2021
  Rebuttal Expert Designation

  Expert Objections                                 August 1, 2021


  Completion of Discovery                           October 1, 2021


  Plaintiffs’ Motion for Summary Judgment           November 1, 2021

  Defendants’ Combined Response & Cross-
                                                    30 days after Plaintiffs file MSJ
  Motion for Summary Judgment
  Plaintiffs’ Combined Reply & Response to          30 days after Defendants file Combined
  Cross-Motion for Summary Judgment                 Response & Cross-MSJ
  Defendants’ Reply to Cross-Motion for             21 days after Plaintiffs file Combined Reply
  Summary Judgment                                  & Response to Cross-MSJ
 Case 4:20-cv-00283-O Document 40 Filed 03/23/21                  Page 2 of 2 PageID 496



All other Motions except Motions in Limine;       30 days after a ruling denying parties’
Pretrial Disclosures                              Motions for Summary Judgment


     SO ORDERED on this 23rd day of March 2021.



                                          _____________________________________
                                          Reed O’Connor
                                          UNITED STATES DISTRICT JUDGE




                                              2
